Per Curiam.
It was error for the court below to direct the substitution of Blor Realty Corporation for defendant Brody over the objection of the People. The proceeding was instituted by the People against defendant Brody who was the only person before the court. No proceeding was brought by the People against the corporation. (See Code Grim. Pro., §§ 675, 677, 681.)
It was likewise error for the trial court to set aside its finding of guilt of defendant Brody and to grant him a new trial. Insufficient facts were presented to the trial court to call for reversal *853of its earlier finding of guilt (cf. Matter of O’Connor v. Weinfeld, 47 Misc 2d 228). Moreover, there is doubt whether the court had the power to grant a new trial except on the ground of newly discovered evidence (N. Y. City Crim. Ct. Act, § 33, subd. [4]; People v. Swerdlow, 11 N Y 2d 140, 141).
Judgment of conviction rendered against Blor Realty Corporation reversed on the law and on the facts and the matter remanded to the court below for further action against defendant Brody, not inconsistent with order entered hereon, as may be warranted.
Concur — Street, J. P., Gold and Hopstadter, JJ.
Judgment reversed, etc.